Case 1:20-cv-00216-MSM-PAS Document 281 Filed 06/25/20 Page 1 of 3 PageID #: 12808




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND




    OSCAR YANES, GAGIK MKRTCHIAN,
    and WENDELL RAFAEL BAEZ LOPEZ,
    on behalf of themselves and all those
    similarly situated,
                  Petitioners-Plaintiffs,

                           v.

    CHAD WOLF, Acting Secretary, U.S.
    Department of Homeland Security;
    MATTHEW T. ALBENCE, Acting                               Civil Action No. 1:20-cv-00216
    Director, U.S. Immigration and Customs
    Enforcement; TODD LYONS, Acting
    Field Office Director, U.S. Immigration and
    Customs Enforcement; DANIEL W.
    MARTIN, Warden, Donald W. Wyatt
    Detention Facility; and CENTRAL
    FALLS DETENTION FACILITY
    CORPORATION,

                   Respondents-Defendants.



                                SUPPLEMENT TO BAIL REQUEST OF
                                     ELADIO PUIG MEDINA

          In advance of Mr. Eladio Puig Medina’s bail hearing on June 26, 2020, Petitioners-

   Plaintiffs hereby submit the attached Supplemental Declaration of Nick Horton, Co-Executive

   Director of OpenDoors. As an alternative to residing with his mother, Mr. Puig Medina is willing

   to be housed through the OpenDoors Program if released. OpenDoors operates a 14-unit housing

   facility at 700 Plainfield Street, Providence, Rhode Island, and provides structured, transitional

   housing for formerly incarcerated individuals. See Supplemental Declaration of Nick Horton, at

   ¶¶ 1–2. OpenDoors can provide support and additional monitoring of conditions upon Mr. Puig

                                                    1
Case 1:20-cv-00216-MSM-PAS Document 281 Filed 06/25/20 Page 2 of 3 PageID #: 12809




   Medina’s release, including conducting random drug screenings and facilitating his participation

   in a substance abuse treatment program. Id. ¶¶ 12–14, 19–21. OpenDoors is also equipped to

   handle Spanish-speaking tenants. Id. ¶ 16.

          Mr. Puig Medina is committed to attending a drug treatment program as part of his

   release, whether facilitated through OpenDoors or while staying with his family.



   Dated: June 25, 2020                         Respectfully Submitted,


                                                /s/ Lindsey Kaley
                                                Lindsey Kaley
                                                American Civil Liberties Union Foundation,
                                                Center for Liberty
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                T: 212-549-2500
                                                lkaley@aclu.org




                                                  2
Case 1:20-cv-00216-MSM-PAS Document 281 Filed 06/25/20 Page 3 of 3 PageID #: 12810




                                   CERTIFICATE OF SERVICE

          I hereby certify that on June 25, 2020, I electronically filed the foregoing document with

   the United States District Court for the District of Rhode Island by using the CM/ECF system. I

   certify that the parties or their counsel of record registered as ECF Filers will be served by the

   CM/ECF system, and paper copies will be sent to those indicated as non-registered participants, if

   any.


                                                /s/ Lindsey Kaley
                                                Lindsey Kaley
                                                American Civil Liberties Union Foundation,
                                                Center for Liberty
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                T: 212-549-2500
                                                lkaley@aclu.org




                                                   3
